   Case: 1:18-cv-07686 Document #: 420 Filed: 03/04/20 Page 1 of 7 PageID #:4434




                   IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In re: Lion Air Flight JT 610 Crash                  Lead Case No. 18-cv-07686

 DIAN DANIATY BINTI UDIN ZAENUDIN;                    This document relates to
 M.B.M., a minor by and through his guardian ad       Case No. 1: 19-cv-2987
 litem Dian Daniaty Binti Udin Zaenudin
 ,                                                    Honorable Thomas M. Durkin
                                  Plaintiffs,
                       v.
 The Boeing Company,
                                  Defendant.


               JOINT MOTION FOR DISMISSAL OF PLAINTIFFS’ CLAIMS
              WITH PREJUDICE AND APPROVAL OF MINOR SETTLEMENTS

         Pursuant to Local Rule 17.1, Plaintiff Dian Daniaty Binti Udin Zaenudin, individually, as

Legal Representative of the Estate of Muhammad Nasir Bin Huzaifah, and as Guardian of minor

child M.B.M., moves this Court for an order approving the Parties’ settlement agreement and

dismissing Plaintiffs’ claims relating to the death of Decedent with prejudice. In support of this

motion, Plaintiff Zaenudin states as follows:

                                                FACTS

         1.     Decedent was a passenger on board a Boeing 737 MAX 8 aircraft, registered as

PK-LQP (“Subject Aircraft”) and operated by PT Lion Mentari Airlines as Lion Air Flight JT

610 en route from Jakarta, Indonesia to Pangkal Pinang, Indonesia on October 29, 2018.

         2.     Flight JT 610 crashed into the Java Sea off the coast of Jakarta shortly after

takeoff, killing all 189 persons aboard the airplane, including Decedent.

         3.     Plaintiff Zaenudin, on behalf of herself and a minor heir, M.B.M. (2 years old),

has asserted wrongful death and survival claims against Defendant arising out of Decedent’s

death.



                                                  1
   Case: 1:18-cv-07686 Document #: 420 Filed: 03/04/20 Page 2 of 7 PageID #:4435




       4.      Plaintiff Zaenudin and the Decedent’s minor heir are represented by attorneys

from the law firms of Girardi Keese and Edelson PC. Plaintiffs’ counsel have extensively

investigated the legal issues and factual bases underlying the causes of action, including

Plaintiffs’ theory of liability, injuries, and claims for damages, as well as Defendant’s legal

positions and defenses, including its anticipated forum non conveniens motion. Plaintiffs’

counsel have investigated and evaluated these aspects of the matter on behalf of M.B.M., who is

the natural child of Plaintiff Zaenudin and Decedent, and who has suffered similar injuries and

incurred similar damages.

                                PLAINTIFFS’ ALLEGATIONS

       5.      Plaintiffs filed this lawsuit against Defendant on March 15, 2019, asserting claims

for wrongful death based on theories of products liability and negligence.

       6.      Plaintiffs alleged that Boeing designed, manufactured, assembled, and sold the

Subject Aircraft, and that the Subject Aircraft was defective.

       7.      Plaintiffs alleged that as the direct and proximate result of the alleged defective

condition of the Subject Aircraft, the Subject Aircraft crashed into the Java Sea off the coast of

Jakarta, Indonesia, resulting in the death of Decedent.

       8.      Plaintiffs further alleged that as a direct and proximate result of the alleged

defective condition of the Subject Aircraft, Decedent’s heir has suffered loss of support, loss of

net accumulations, loss of household services, loss of care, comfort, companionship, guidance,

and mental anguish, sorrow, and grief.

                                   PLAINTIFFS’ DAMAGES

       9.      At the time of his death, Decedent Muhammad Nasir Bin Huzaifah was 29 years

old. Decedent earned approximately $23,000.00 USD per year.




                                                  2
   Case: 1:18-cv-07686 Document #: 420 Filed: 03/04/20 Page 3 of 7 PageID #:4436




       10.     The Decedent is survived by:

               a. Wife, Dian Daniaty Binti Udin Zaenudin; and

               b. Minor Son, M.B.M. (2 years old).

                        DEFENDANT’S POSITION AND DEFENSES

       11.     Defendant denies that the accident aircraft was defective and further denies that

any act or omission by it proximately caused this crash.

                                 SETTLEMENT AGREEMENT

       12.     The Parties reached an agreement to settle the claims in this case only after

participating in three separate in-person mediation sessions with retired Cook County Circuit

Court Chief Judge Donald P. O’Connell.

       13.     As a condition of the settlement, Plaintiffs have agreed to keep the terms of the

settlement confidential, including the settlement amount. A sealed declaration identifying the

settlement amount has been provided to the Court separately.

       14.     In negotiating this settlement, Plaintiffs’ counsel considered a number of issues,

including the strength of Plaintiffs’ claims against Defendant, as well as Defendant’s defenses

(both asserted and anticipated), including the viability of its anticipated forum non conveniens

motion.

       15.     Plaintiffs’ counsel is experienced in the representation of families of victims of

international airplane accidents. Plaintiffs’ counsel believes the settlement amount, as well as the

allocation of that amount to the minor plaintiff, is fair and reasonable.

       16.     Likewise, Judge Donald O’Connell, who has presided over aviation matters as

both a judge and mediator, believes that this settlement is fair and reasonable.

       17.     Plaintiffs’ counsel has fully explained the above facts to Plaintiff Zaenudin, as




                                                  3
   Case: 1:18-cv-07686 Document #: 420 Filed: 03/04/20 Page 4 of 7 PageID #:4437




legal representative of Decedent’s estate and guardian of Decedent’s minor heir, and Plaintiff

Zaenudin agrees that the settlement amount is fair and reasonable.

       18.     Accordingly, Plaintiffs respectfully request that the Court grant approval of the

settlement and dismiss the action with prejudice.

       WHEREFORE, the Parties respectfully request that this Court enter an Order:

               a.      Finding Plaintiffs’ counsel are independent attorneys representing the

       interests of the minor plaintiff, M.B.M., and are competent to represent the interests of

       minor plaintiff and next of kin that are members of the same family;

               b.      Approving the Parties settlement of the claims of the minor plaintiff,

       M.B.M.;

               c.      Dismissing this action with prejudice and without costs against Defendant

       and retaining jurisdiction to effectuate settlement; and

               d.      Granting any other relief as this Court may deem just.

                                                     Respectfully submitted,

Dated: March 4, 2020                                 /s/ Ari J. Scharg

                                                     Jay Edelson
                                                     jedelson@edelson.com
                                                     Benjamin H. Richman
                                                     brichman@edeslson.com
                                                     Ari J. Scharg
                                                     ascharg@edelson.com
                                                     EDELSON PC
                                                     350 North LaSalle Street, 14th Floor
                                                     Chicago, Illinois 60654
                                                     312.589.6370 (firm)
                                                     312.589.6378 (fax)

                                                     Rafey S. Balabanian
                                                     rbalabanian@edeslson.com
                                                     EDELSON PC
                                                     123 Townsend, Suite 100



                                                 4
  Case: 1:18-cv-07686 Document #: 420 Filed: 03/04/20 Page 5 of 7 PageID #:4438




                                           San Francisco, California 94107
                                           415.212.9300 (firm)
                                           415.373.9435 (fax)

                                           Keith D. Griffin
                                           kgriffin@girardikeese.com
                                           David R. Lira
                                           dlira@girardikeese.com
                                           GIRARDI | KEESE
                                           1126 Wilshire Boulevard
                                           Los Angeles, California 90017
                                           213.977.0211 (firm)
                                           213.481.1554 (fax)

                                           Attorneys for Plaintiffs


Dated: March 4, 2020                       /s/ Bates McIntyre Larson

                                           Bates McIntyre Larson
                                           blarson@perkinscoie.com
                                           Daniel T. Burley
                                           dburley@perkinscoie.com
                                           PERKINS COIE LLP
                                           131 S. Dearborn, Suite 1700
                                           Chicago, Illinois 60603
                                           T: (312) 324-8400
                                           F: (312) 324-9400

                                           Mack H. Shultz
                                           mshultz@perkinscoie.com
                                           Gretchen M. Paine
                                           gpaine@perkinscoie.com
                                           PERKINS COIE LLP
                                           1201 Third Ave., Suite 4900
                                           Seattle, Washington 98101
                                           T: (206) 359-8000
                                           F: (206) 359-9000

                                           Dan K. Webb
                                           dwebb@winston.com
                                           Christopher B. Essig
                                           cessig@winston.com
                                           Julia M. Johnson
                                           jmjohnson@winston.com
                                           WINSTON & STRAWN LLP



                                       5
Case: 1:18-cv-07686 Document #: 420 Filed: 03/04/20 Page 6 of 7 PageID #:4439




                                         35 West Wacker Drive
                                         Chicago, Illinois 60601-9703
                                         Phone: (312) 558-5600

                                         Attorneys for Defendant




                                     6
   Case: 1:18-cv-07686 Document #: 420 Filed: 03/04/20 Page 7 of 7 PageID #:4440




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 4, 2020, I electronically filed the foregoing document with
the Clerk of Court, using CM/ECF. I also certify that the foregoing document is being served this
day on all counsel of record via transmission of Notices of Electronic Filing generated by CM/ECF.


                                                    /s/ Ari J. Scharg




                                                7
